DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-9 and 11-15) as drawn to a fusion protein comprising an integrin αvβ3 ligand, an anti-angiogenesis polypeptide and an Fc of an antibody, wherein amino acid sequence of the fusion protein is SEQ ID NO: 15, encoding nucleic acid sequence for the same is SEQ ID NO: 16 and use of the fusion protein in medicament preparation in the reply filed on 8/30/2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-15 are pending.
Claim 10 is withdrawn for being drawn to a non-elected invention.
Claims 1-9 and 11-15 are under examination to the extent they read on the elected invention of fusion protein of SEQ ID NO:15, encoding nucleic acid of SEQ ID NO: 16 and use thereof.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 9/20/2019 and 9/24/2019 have been considered. The crossed-out reference of 9/20/2019 IDS does not have any English translation and therefore, the examiner could not consider it.

Drawings
Figures 1-3 contain disclosure of nucleotide and/or amino acid sequences which are not in the sequence compliance as per 37 CFR 1.821-1.825. It should be noted, though, that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the Brief Description of the Drawings. The Brief Description discloses that Fig. 1-3 are structural schematic of a fusion protein but it recites a linker which is larger than 3 amino acid. See MPEP 2422.02 under the title “The Requirement for Exclusive Conformance; Sequences Presented in Drawing Figures”.
Claim Objections
Claims 2-3 are objected to because of the following informalities:  Claims 2-3 recite non-elected sequences (e.g., SEQ ID NO: 17, 19, 21 and 23 and encoding sequences of SEQ ID NO: 18, 20, 22, and 24).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-9 and 11-15 recite the term “use of the fusion protein”, however, it is not clear if the claims are drawn to a method of preparation of fusion protein in making a medicament or a method of treatment. Therefore, applicants must amend the term “use of”, for example claim 4 should be amended to something like “A method of preparation of medicament  for treating ………using the composition of claim 2”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pat. No. 7,538,088) in view of PU,Chunyan et al. (IDS, Pharmaceutical Biotechnology, 19: 189-194, 2012).
Anderson et al teach a fusion between an anti-angiogenesis polypeptide known as D1 with Fc of IgG (col. 14, lines 8+). They teach that the fusion protein between D1-1 and Fc is efficient in inhibiting angiogenesis (see Example 4, Col. 42). Anderson does not teach using avB3 ligand sequence as an anti-angiogenic polypeptide.
PU Chunyan et al. teach a αvβ3 ligand referred as EDSM-Y which shows a significant anti-angiogenic activity and anti-tumor activity both in vitro and in vivo (abstract). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to use an anti-angiogenic polypeptide EDSM-Y which is a part of αvβ3 and shows anti-angiogenic function in vitro and in vivo to replace the D1 polypeptide of D1:Fc fusion as taught by Anderson et al. Additionally, one would have 
Conclusion
No claim is allowed.

A fusion protein comprising the amino acid sequence of SEQ ID NO: 15 is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GYAN CHANDRA/Primary Examiner, Art Unit 1646